Citation Nr: 0204033	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for anxiety and dysthymic 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and for 
hypertension pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See, 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these two service connection issues.  


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran is 
diagnosed with an anxiety disorder and chronic dysthymic 
disorder with features of anxiety and irritability.

2.  Service medical records reflect complaints of and 
treatment for anxiety and tension.

3.  In a March 1999 statement, the veteran's treating 
physician opines that the veteran's anxiety disorder was 
manifest during active service and has been continuously 
present since then.

4.  In a September 2000 VA examination report, the examiner 
opines that the veteran manifests chronic depressive and 
neurotic features which were first manifested in the 
military.


CONCLUSION OF LAW

Anxiety and dysthymic disorders are the result of the 
veteran's active service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 
(2001); 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service 
connection may also be granted based upon continuity and 
chronicity of symptomatology as set forth in 38 C.F.R. § 
3.303(b). See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service, and that the condition 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection may still be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that his anxiety disorder is the result 
of his active service.  He testified before the undersigned 
member of the Board that he experienced stressful events 
while on active duty, including while serving in the U.S. Air 
Force at Phan Rang Air Base as an inventory management 
specialist in the Republic of Vietnam.  He stated that he was 
stationed near the front lines and an ammunition dump, and 
that his job was to determine whether or not a plane could 
fly or was grounded.  The planes and the ammunition dump were 
targets of the enemy and, consequently, the base was 
frequently shelled.  

Of record is a buddy statement dated in May 2000 and 
proffered by an individual who served with the veteran.  His 
statement corroborates the veteran's testimony, describing 
the general combat-like environment in which he and the 
veteran lived at Phan Rang Air Base and offering several 
specific examples of instances in which the base was shelled 
and planes damaged or destroyed.  In addition, service 
medical records reveal complaints of and treatment for 
anxiety, depression, and other symptoms including fainting 
spells attributed to the veteran's emotional state-
particularly his stress over his family situation.  The 
veteran testified before a hearing officer sitting at the RO 
in January 2000 that his mother was ill while he was on 
active service, and that she died shortly after he was 
discharged.

The record further reflects competent medical evidence that 
he is diagnosed with an anxiety disorder.  A September 2000 
VA examination report shows that he is diagnosed with chronic 
dysthymic disorder with features of anxiety and irritability.  
In March 1999, his private treating physician, Carl. S. 
Luikart, M.D., F.A.C.C. proffered a private medical opinion 
indicating that the veteran was diagnosed with anxiety 
disorder.  After noting that he had reviewed service medical 
records provided by the veteran, the physician stated:

Clearly, it is well documented that you 
had anxiety problems during your military 
career and on that score your anxiety 
problems may clearly be a continuation of 
the ones that you had in the military.

A report of VA examination in September 2000, further links 
the veteran's current neuro-psychiatric symptomatology with 
his active service.  Specifically, the examiner stated:

[The veteran] does, nevertheless, 
evidence rather chronic depressive and 
neurotic features ("feeling trapped"), 
whose earliest expression would appear to 
date back to his first days in the 
military (boot camp) and certainly may 
have been reinforced to some extent by 
his experiences in Vietnam.

In the absence of evidence to the contrary, the Board accepts 
the veteran's testimony and statements, and the Dr. Luikart's 
statement as establishing continuity of symptomatology.  The 
Board further accepts the statements of Dr. Luikart and the 
VA examiner as establishing a nexus between the symptoms of 
anxiety and dysthymic disorders-manifested continuously 
since the veteran's discharge from active service to the 
present-and his active service.  The Board therefore finds 
that the veteran's current anxiety and dysthymic disorders 
are the result of his active service, and service connection 
is therefore warranted.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted as Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.  The Board 
notes that the evidentiary record may be incomplete.  
Nonetheless, concerning the present issue, the Board finds it 
is not necessary to obtain any missing records.  This is so 
because the Board is granting the benefit sought on appeal 
concerning this issue.  



ORDER

Service connection for anxiety and dysthymic disorders is 
granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



